DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means.” Means for determining, means for counting, means for storing, means for comparing, means for assigning, and means for generating in claims 15-21 are interpreted as a memory controller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klien 20080177923 herein Klien in view of Tanaka et al. 7409492 herein Tanaka.
Per claim 2, Klien discloses: circuitry to determine to write data associated with a memory transaction from at least one of a plurality of volatile memory devices to a nonvolatile memory device… (fig. 1 ) wherein the memory transaction is transferred from a memory controller to the at least one of the plurality of volatile memory devices using a first signal path, (fig. 1, controller; ¶0011; The AMB 38 is a conventional device that receives high-level memory requests from the controller 24, stores the memory requests until they can be executed, and then generates and applies corresponding address, control and write data signals to the DRAM devices 40) wherein the data associated with the memory transaction is to be written from the at least one of the plurality of volatile memory devices to the nonvolatile memory device using a second signal path and control signal (fig. 1; ¶0012; the non-volatile advanced memory buffer 44 receives serialized DRAM protocol signals and converts them to flash memory protocol signals. The flash memory devices 48 perform all or some of the functions performed by conventional non-volatile memory devices used in hard disk drives. However, since the flash memory devices 48 are at the same hierarchical level as the system memory DRAM devices 40, the performance and cost disadvantages of the conventional approach are avoided; the examiner notes that the control signal is merely a basic function of a computer and that the cited portions would operate in the similar manner using signals to and from computer elements).
Klien discloses determining where to write data but does not specifically discloses: circuitry to determine to write data associated with a memory transaction from at least one of a plurality of volatile memory devices to a nonvolatile memory device and generate a control based on a comparison of a number of write transactions to a particular memory location and a threshold value.
However, Tanaka discloses: circuitry to determine to write data associated with a memory transaction from at least one of a plurality of volatile memory devices to a nonvolatile memory device and generate a control signal based on a comparison of a number of write transactions to a particular memory location and a threshold value, (col. 3 lines 15-29; a step of allowing the storage controller to calculate an average erase count yielded by dividing total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module and a first determination step of allowing the storage controller to determine whether or not a difference between a maximum value and a minimum value of the average erase count is not less than a predetermined value. At the first step, if the difference of the erase count is not less than the predetermined value, the method further includes a step of allowing the storage controller to exchange data between memory area having a maximum write size and memory area having a minimum write size, among the flash memory modules having the maximum difference of the erase count, and to change mapping information between the first address and the second address; the examiner notes that the control signal is merely a basic function of a computer and that the cited portions would operate in the similar manner using signals to and from computer elements).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Klien and FB DIMM with Flash capabilities with Tanaka’s wear leveling because it improves the life of the non-volatile memory in the hierarchy (col. 20; The present invention provides a method of providing wear-leveling among plural flash memory modules, which is applicable to a purpose of increasing in flash memory module endurance, specifically, to a storage system using bulk flash memory with plural flash memory modules; a wear-leveling method therefor; and wear-leveling program for executing the above method).
Per claim 3, Tanaka discloses: wherein the circuitry further comprises a counter circuit to count the number of write transactions to the particular memory location (col. 3 lines 12-26; controller to provide count management on write size of each predetermined memory area in the flash memory module; a step of allowing the storage controller to calculate an average erase count yielded by dividing total write size of each flash memory module through a predetermined time period).
Per claim 4, Tanaka discloses: a counter circuit; a register to store the threshold value; and a comparison circuit to receive the number of write transactions from the counter circuit and the threshold value stored at the register and to compare the number of write transactions with the threshold value (col. 3 lines 12-26; controller to provide count management on write size of each predetermined memory area in the flash memory module; a step of allowing the storage controller to calculate an average erase count yielded by dividing total write size of each flash memory module through a predetermined time period; the examine notes that the controller comprises a micro-processor and memories to manage the write count to specific address).
Per claim 5, Tanaka discloses: wherein the circuitry further comprises: a mapping circuit to receive an indication of the particular memory location and to assign a new memory location for the data associated with the memory transaction (col. 3 lines 12-26; At the first step, if the difference of the erase count is not less than the predetermined value, the method further includes a step of allowing the storage controller to exchange data between memory area having a maximum write size and memory area having a minimum write size, among the flash memory modules having the maximum difference of the erase count, and to change mapping information between the first address and the second address).
Per claim 6, Tanaka discloses: wherein the control signal indicates to assign a new memory location for the data associated with the memory transaction when the number of write transactions to the particular memory location is at or exceeds the threshold value (fig. 9; col. 3 lines 12-26; At the first step, if the difference of the erase count is not less than the predetermined value, the method further includes a step of allowing the storage controller to exchange data between memory area having a maximum write size and memory area having a minimum write size, among the flash memory modules having the maximum difference of the erase count, and to change mapping information between the first address and the second address; the examiner notes that the control signal is merely a basic function of a computer and that the cited portions would operate in the similar manner using signals to and from computer elements).
Per claim 7, Tanaka discloses: wherein the control signal indicates whether the second memory location is associated with a fewer number of write transactions than the number of write transactions to the particular memory location. (fig. 9; col. 3 lines 12-26; At the first step, if the difference of the erase count is not less than the predetermined value, the method further includes a step of allowing the storage controller to exchange data between memory area having a maximum write size and memory area having a minimum write size, among the flash memory modules having the maximum difference of the erase count, and to change mapping information between the first address and the second address; the examiner notes that the control signal is merely a basic function of a computer and that the cited portions would operate in the similar manner using signals to and from computer elements).
Per claim 8, Klien discloses: wherein the plurality of volatile memory devices and the nonvolatile memory device are in a daisy-chained configuration. (fig. 1; In the computer system 10 illustrated in FIG. 1, the flash memory devices 48 are located in the last memory module 30c in the chain of memory modules 30a-c).
Claims 9-14 are the method claims corresponding to the device claims 2-8 and is rejected under the same reasons set forth in connection with the rejection of claims 2-8.
Claims 15-21 are the circuit claims corresponding to the device claims 2-8 and is rejected under the same reasons set forth in connection with the rejection of claims 2-8. The rejection is silent to and interface to a non-volatile memory device and a plurality of volatile memory devices. However, Klien discloses such arrangement in fig. 1. Further Tanaka also discloses interfaces to the memories via the memory controllers in fig. 2-4.

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive.
The applicant argues: The Office Action states that Klein does not teach or suggest "circuity to determine to write data associated with a memory transaction from at least one of a plurality of volatile memory devices to a nonvolatile memory device based on a comparison of a number of write transactions to a particular memory location and a threshold value." Instead, the Office Action states that Tanaka teaches or suggests the above-referenced feature. Specifically, the Office Action cites to column 3, lines 15-29." (Office Action, p. 5.)
Tanaka teaches a storage system that uses flash memory. Tanaka further teaches that a storage controller of the storage system provides count management of a write size for a flash memory of the storage system. The storage controller may further determine whether a difference between a maximum value and a minimum value of an erase count is less than a predetermined value. However, the  storage controller of Tanaka itself does not determine to write data from a volatile memory device to a flash memory, let alone generate a control signal based on a comparison of a number of write transactions when determining to write the data.
The examiner respectfully disagrees and asserts that the combination of Klein and Tanaka does discloses circuity to determine to write data associated with a memory transaction from at least one of a plurality of volatile memory devices to a nonvolatile memory device based on a comparison of a number of write transactions to a particular memory location and a threshold value. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The limitation is interpreted as a determination to move data from a volatile memory to a non volatile memory device wherein instruction/control signal to write to a particular location is in view of the number of writes to the particular location. Klien is relied upon to teach the transfer/write of data from the volatile devices to the flash memory devices via a memory controller as discloses in the rejection supra. Klien does not specifically disclose the comparing write to a particular location against a threshold but the examiner notes that this is a known feature in flash memory devices. Therefore, it would be obvious to one of ordinary skill in the art to modify Klien with Tanaka. Tanaka is relied up to teach monitoring write/erase counts of location’s on memory prior to determine whether to write the data or move the data to a different location in memory as discloses in the cited portion supra. Thus the combined teachings of Klein and Tanaka clearly discloses a circuit/controller that considers the write count of a particular memory location and changing the location/mapping when the count exceeds a threshold. 
The examiner notes that while the applicant as made the amendment to incorporate the control signal to the claim, the control signal is merely a basic function of a computer and that the cited portions would operate in the similar manner using signals to and from computer elements. Further, claim 6 says that the control signal is an indication of the new location for the data which suggest that it is likely and address or some sort of metadata that is passed via the controller. Clearly both Klien and Tanaka discloses control signal or memory location for data to be written to. 


Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138